DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are persuasive in part.
Applicant’s arguments pertaining to Specification Objections are persuasive.  The Specification Objection has been dropped.
Regarding Applicant’s argument that “the Specification does not identify the cross-sections as necessarily being of a different figure,” the Examiner responds that 37 C.F.R. 1.84 clearly states that “[t]he plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.”  If the cross sectional views shown by Applicant are taken from drawings not shown, then these drawings should be show.  No new matter should be entered.
Applicant argues that “the Office is failing to utilize terminology as used in both Hudgens and the present Application, and as would be understood by the skilled artisan.”
The Examiner disagrees, noting that the term “housing” is defined as “a protective cover designed to contain or support a mechanical component” (Onlook online dictionary).  One of ordinary skill in the art would clearly understand that structure 100 of Hudgens protects (or houses) mechanical components, such as robot 103).  The Examiner further notes that the term “region” has a broad range of non-specific definitions, such as “the extended spatial location of something” (OneLook online dictionary).  The Examiner maintains that the interpretation of claimed “transfer region” was within the broadest 
Applicant argues that “region 101 includes no substrate supports, and cannot read on the transfer region as recited in claim 1.”
The Examiner disagrees, noting that Hudgen’s structures 128 and 134 are substrate supports.

Drawings
The drawings were received on 11/17/2021.  These drawings are not entered since they do not address all drawing objections cited in the Office Action dated 05/17/2021.  In addition, further review and consideration have identified additional drawing objections.
Figure 4B is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “465” has been identified in the Specification as a “rotatable shaft” but appears to identify a belt or band.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “442,” “444,” “449,” “444a,” “444b,” “445,” “446,” and “448.”  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “455,” “460a,” “460b,” “470,” “475,” and “480.”  
Figures 1B, 3E-3F, 4B-4C, 6E-6F, and 8 are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(h)(3).  The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.
Figures 1-12 are objected to for failing to meet reference character size criteria as set forth in 37 CFR 1.84(p)(3).  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudgens et al. (2014/0154038).
	Hudgens discloses;
Claim 1. A substrate processing system comprising: 
a transfer region housing (101) defining a transfer region (area within 101) fluidly coupled with a plurality of processing regions (106), wherein a sidewall of the transfer region housing defines a sealable access (109) for providing and receiving substrates; a plurality of substrate supports (334 and 338) disposed within the transfer region; and a transfer apparatus (303) comprising: a central hub (304) including a first shaft (144) and a second shaft (138) extending about and concentric with the first shaft, wherein the second shaft is counter-rotatable with the first shaft, and wherein the central hub is characterized by a central axis (116), an eccentric hub (168) extending at least partially through the central hub, wherein the eccentric hub is radially offset from the central axis of the central hub, and wherein the eccentric hub is coupled with the first shaft of the central hub, and an end effector (318, 320, 324, 328, 334, and 335) coupled with the eccentric hub, the end effector comprising a body (annotated Fig. 3A) having a plurality of arms (318 and 320) (two) equal to a total number of substrate supports of the plurality of substrate supports (Par. 0024-0042 and Fig. 1A-1E). 
	It is noted that, although the structures identified as disclosing claimed “end effector” is not in agreement with standard nomenclature within the art, the cited structures are in agreement with Applicant’s use of the term “end effector,” in that the structure identified by Applicant as “end effector” is more commonly identified as an arm, and the structure cited by Applicant as being an arm is more commonly identified as an end effector.
	It is further noted that the structure of Hudgens cited as disclosing the claimed “body” is consistent with the structure cited in Applicant’s disclosure, which states “a central body from which the arms extend” (Specification Pg. 14, Ln. 7).
Claim 3. The substrate processing system of claim 1, wherein one or more linkages (165, 168, and 170) couples the eccentric hub with the first shaft of the central hub. 
Claim 4. The substrate processing system of claim 3, wherein the one or more linkages comprises one or more belts (170) extending about the first shaft or the eccentric hub or a plurality of gears coupled between the first shaft and the eccentric hub. 
Claim 5. The substrate processing system of claim 1, wherein the end effector further comprises a plurality of end pieces (right and left fork of each of 328 and 334) configured to support a substrate. 
Claim 6. The substrate processing system of claim 5, wherein each end piece extends vertically (vertical thickness of right and left fork) to a similar plane (plane containing upper horizontal surface of right and left fork) extending orthogonally to the central hub. 
Claim 7. The substrate processing system of claim 5, wherein each arm includes a first end piece (right fork of 338) and a second end piece (left fork of 338) of the plurality of end pieces, the first end piece and the second end piece configured to support a substrate during movement of the end effector. 
Claim 8. The substrate processing system of claim 5, wherein each first end piece and each second end piece define a recessed ledge (vertical drop down from shoulders of 338 to upper horizontal surface of right and left fork) and a shelf (upper horizontal surface of right and left fork). 
Claim 9. The substrate processing system of claim 1, wherein the central hub is vertically translatable along the central axis of the central hub (Par. 0047). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hudgens in view of Gage et al. (US 8,033,769).
Claim 2. Hudgens does not recite the plurality of substrate supports comprises at least four substrate supports, and wherein each processing region of the plurality of processing regions is vertically offset from the transfer region.
	However, Gage discloses a substrate processing system comprising a transfer region (106) having a plurality of substrate supports (Fig. 3A), a transfer apparatus (332), and a plurality of processing regions (330), and further teaches the plurality of substrate supports comprises at least four substrate supports (Fig. 3A), and wherein each processing region of the plurality of processing regions is vertically offset from the transfer region (annotated Fig. 3A).
	Therefore, in view of Gage's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hodges's substrate processing system to include four substrate supports to increase substrate processing rate, and to have vertically offset the processing regions to account for the vertical height of the transfer apparatus.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens in view of Hosek et al. (US 10,363,665).
Hudgens discloses;
Claim 10. A method of transferring a substrate, the method comprising: receiving a substrate at a first substrate support (108) within a transfer region (100) of a substrate processing system, the substrate processing system including a transfer apparatus (103) positioned within the transfer region and comprising: a central hub (104) including a first shaft (144) and a second shaft (138) extending about and concentric with the first shaft, an eccentric hub (168) extending at least partially through the central hub, wherein the eccentric hub is radially offset from a central axis (116) of the central hub, and wherein the eccentric hub is coupled with the first shaft of the central hub, and an end effector (118, 120, 124, 128, 134, and 135) coupled with the eccentric hub, the end effector comprising a plurality of arms (118 and 120); engaging the substrate with an arm of the plurality of arms; rotating the second shaft in a first direction (clockwise when viewed from above) about the central axis of the central hub; rotating the first shaft in the first direction about the central axis of the central hub with the second shaft to radially reposition the substrate about the central axis within the transfer region; and delivering the substrate to a second substrate support (106C) within the transfer region of the substrate processing system.  (Par. 0024-0042 and 0057-0058, and Fig. 1A-1E).
Claim 11. The method of transferring a substrate of claim 10, further comprising transitioning the transfer apparatus by further rotating the first shaft in the first direction to laterally reposition the substrate along a radius extending from the central axis within the transfer region. 
Claim 12. The method of transferring a substrate of claim 10, further comprising, subsequent engaging the substrate, lifting the substrate from the first substrate support by translating the transfer apparatus vertically within the transfer region of the substrate processing system. 
Claim 13. Subsequent engaging the substrate, recessing the first substrate support from the substrate (by means of 163), wherein the substrate is received in the transfer region from a robot (113) of a transfer chamber (110) of the semiconductor processing system (Par. 0029-0047 and Fig. 1A and 1E). 
Claim 14. The method of transferring a substrate of claim 10, wherein each arm of the end effector comprises a first end piece (right fork of 328) and a second end piece (left fork of 328), and wherein each first end piece and each second end piece define a recessed ledge (vertical drop down from shoulders of 338 to upper horizontal surface of right and left fork) and a shelf (upper-most horizontal surface of right and left fork tip). 
Claim 15. The method of transferring a substrate of claim 14, wherein engaging the substrate comprises rotating the arm across the substrate to position the substrate between the arm and the shelf of the first end piece and the shelf of the second end piece.
Claim 16. The method of transferring a substrate of claim 10, wherein the substrate processing system includes at least four substrates (implicitly disclosed), and wherein engaging the substrate comprises individually or simultaneously engaging the at least four substrates with the end effector. 
Hudgens further discloses independent rotation of first and second shafts, but is silent to;
Claim 10. Rotating the first shaft at a fixed ratio with the second shaft.
Claim 11. Rotating the first shaft in the first direction at an increased rate from a rate of the fixed ratio. 
	However, Hosek discloses a transfer apparatus (200) having coaxial first and second shafts (114 and 130), and further teaches the method of rotating the first shaft at a fixed ratio with the second shaft to effect rotation of the arm assembly, and rotating the first shaft in the first direction at an increased rate from a rate of the fixed ratio to effect radial extension and retraction of driven segments (Col. 8, Ln. 17-55, and Fig. 4).
Therefore, in view of Hosek's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hudgens’ method of operating first and second shafts to include rotating the first shaft at a fixed ratio with the second shaft to effect rotation of the arm assembly, and rotating the first shaft in the first direction at an increased rate from a rate of the fixed ratio to effect radial extension and retraction of driven segments.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hudgens in view of Hosek, and further in view of Blank (US 9,299,598).
Claim 17. Hudgens does not recite, prior to delivering the substrate to the second substrate support, delivering the substrate to an alignment hub positioned between the first substrate support and the second substrate support. 
However, Blank discloses a substrate handling method which includes a first location (block 302) and a second location (block 312), and further teaches, prior to delivering the substrate to the second substrate support, delivering the substrate to an alignment hub (108 and blocks 304 and 306) positioned between the first substrate support and the second substrate support, to provide wafer alignment during transit between multiple stations (Abstract and Col. 10, and Fig. 1A and 3).
Therefore, in view of Blank's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hudgens' transfer method to include an alignment hub between the first and second locations to provide wafer alignment during transit between the two locations.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens in view of Gage.
Hudgens discloses;
Claim 18. A substrate processing system comprising: a transfer region housing (101) defining a transfer region (area within 101) fluidly coupled with a plurality of processing regions (106), wherein a sidewall of the transfer region housing defines a sealable access (109) for providing and receiving substrates; a plurality of substrate supports (334 and 338) disposed within the transfer region; and a transfer apparatus (303) positioned within the transfer region comprising: a central hub (304) including a first shaft (144) and a second shaft (138) extending about the first shaft, wherein the second shaft is counter-rotatable with the first shaft, and wherein the central hub is characterized by a central axis (116), an eccentric hub (138) extending at least partially through the central hub, wherein the eccentric hub is radially offset from the central axis of the central hub, and wherein the eccentric hub is coupled with the first shaft of the central hub with one or more linkages (165, 168, and 170), and an end effector (318, 320, 324, 328, 334, and 335) coupled with the eccentric hub, the end effector comprising a plurality of arms (318 and 320) having a number of arms equal to a number of substrate supports of the plurality of substrate supports (Par. 0024-0042 and Fig. 1A-1E). 
Claim 19. The substrate processing system of claim 18, wherein the end effector further comprises a plurality of end pieces (right and left fork of 328) configured to support a substrate, wherein each end piece extends vertically to a similar plane (plane containing upper horizontal surface of right and left fork) extending orthogonally to the central hub, and wherein each arm includes a first end piece (right  fork of 338) and a second end piece (left  fork of 338) of the plurality of end pieces, the first end piece and the second end piece configured to support a substrate during movement of the end effector. 
Claim 20. The substrate processing system of claim 18, wherein the central hub is vertically translatable along the central axis of the central hub (Par. 0047).
	Hudgens is silent as to the vertical relation between the transfer region and the processing region.
	However, Gage discloses a transfer region housing (106) defining a transfer region (area within 106 and from the floor of 106 to the top of 120b) fluidly coupled with a plurality of processing regions (330a and 330b) and further teaches the processing region is above the transfer region (Col. 6-8 and Fig. 3A-3E).
	Therefore, in view of Gage's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hudgens' substrate processing system such that the processing region was above the transfer region to provide a vertical separation between ingoing and outgoing substrates.


    PNG
    media_image1.png
    666
    923
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1132
    862
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD P JARRETT/Primary Examiner, Art Unit 3652